Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance: 
None of the cited references teach the optical coupler and reflective polarizer being inclined at a nonzero angle. The limitations of claim 15 (now cancelled) were incorporated into claim 1. Gao was utilized in combination with Danziger to reject claim 15 in the Non-Final Rejection mailed 3/4/2022. However, Applicant’s arguments regarding the utilization of Gao are persuasive. Thus, the application is in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication should be directed to RAM A. MISTRY at telephone number (571) 270-3913.
/RAM A MISTRY/Primary Examiner, Art Unit 2691